Title: To Thomas Jefferson from Charles Cotesworth Pinckney, 6 September 1792
From: Pinckney, Charles Cotesworth
To: Jefferson, Thomas



Sir
Charleston Sepr: 6th: 1792.

Coll: Vanderhorst the late President of the Agricultural Society communicated to them your favour of the 11th: of last May; and they have directed me as the Chairman of their Committee of Correspondence to express to you the high sense they entertain of your very kind and polite attention in promoting the views of their institution. The four Casks of Olive Trees by the way of Baltimore arrived safe, and the plants are in good order. Of the Cask of Caper Plants only one plant was alive on its arrival; and that was then so weakly, and still continues to be so, that we doubt whether we shall be able to save it. On a former occasion when we received Olive Plants they were accompanied by a Box of Olive fruit preserved in Earth, but tho’ great care was taken in sowing them in a variety of situations, not a single one vegetated. I am directed by the Society to inform you that they have resolved to adopt the Plan you were so good as to suggest to them of employing a common Labourer at Marseilles to raise plants, to go annually with them himself through the Canal of Languedoc to Bourdeaux, and to see them himself put on board a Vessell for Charleston with a quantity of the Olive fruit or Stones, and some Caper Plants, and then to return to Marseilles to renew his operations; and that they have directed the Sum you mention of Fifty Guineas to be annually appropriated to defray this expence. They gratefully accept your polite offer of setting the Plan into operation, and will be obliged to you to write to Mr. Cathalan our Consul at Marseilles for his good offices, and to inform me to whom and in what way Mr: Peter Smith our Treasurer had best make the requisite remittances.
The two last importation of Olive Plants are in a very flourishing situation, but we observe adhering to the bark of most of them, an  excrescence somewhat like Gall Nutts, but in shape longer, and in greater abundance, occasioned we suppose by the puncture of some Insect who chuses the Olive Plant as a Nest for its Eggs. If you could recommend to us a good Modern Treatise on the culture of the Olive Tree, it would tend to promote the increase of this plant here, as it might inform us of the best means of getting rid of this blemish, and instruct us in the best mode of raising Olive Trees. Some Olive Plants which were imported about fifty years ago from Lisbon have not this excrescence; and we have experienced since you have obligingly recommended to us the culture of Olive Trees, that they may be propagated with success by Suckers. We are now making some Experiments to ascertain whither they may not also be raised from layers and cuttings; with the event of which you shall be informed. I have the honour to be with great respect Your most obedt. hble Servt

Charles Cotesworth Pinckney

